        Case 2:20-mj-00090-KJN Document 5 Filed 06/29/20 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Noa_oren@fd.org
5    Attorneys for Defendant
     DAVID GAMALI
6
7
                                   IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    )   Case No. 2:20-mj-00090 KJN
                                                  )
11                    Plaintiff,                  )   STIPULATION AND ORDER TO VACATE
                                                  )   HEARING
12          v.                                    )
                                                  )   Date: June 26, 2020
13   DAVID GAMALI,                                )   Time: 2:00 p.m.
                                                  )   Judge: Hon. Deborah Barnes
14                   Defendant.                   )
                                                  )
15                                                )
16
17           By this stipulation, the parties move to vacate the Rule 5 hearing for Defendant David
18   Gamali, before the Magistrate Judge on duty. Mr. Gamali appeared via video for his Court
19   hearing in the Eastern District of New York (EDNY) in United States v. David Gamali, 91-cr-
20   00431at 11:00 a.m. on June 26, 2020 already. Mag. Judge Pollak in EDNY ordered Mr. Gamali
21   released on his own recognizance with the condition that he participate in the Delancey Street
22   program.
23           IT IS SO STIPULATED.
24
25                                                Respectfully submitted,
26   Dated: June 26, 2020                         HEATHER E. WILLIAMS
27                                                Federal Defender

28                                                /s/ Noa E. Oren
      Stipulation and Order to Vacate Hearing        -1-
       Case 2:20-mj-00090-KJN Document 5 Filed 06/29/20 Page 2 of 3


                                                NOA OREN
1
                                                Assistant Federal Defender
2                                               Attorney for DAVID GAMALI
     DATED: June 26, 2020                       MCGREGOR W. SCOTT
3                                               United States Attorney
                                                /s/Ross Pearson       __
4                                               ROSS PEARSON
                                                Assistant United States Attorney
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Vacate Hearing     -2-
        Case 2:20-mj-00090-KJN Document 5 Filed 06/29/20 Page 3 of 3



1
                                                ORDER
2
             GOOD CAUSE is shown that the hearing for the Rule 5 is vacated for June 26, 2020 at
3
     2:00 p.m. before the Magistrate Judge on duty because Defendant Gamali has appeared in the
4
     receiving district.
5
6            IT IS SO ORDERED.
7
     Dated: June 26, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Vacate Hearing     -3-
